Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1,3-10and12-18 of co-pending US application no. 16/234217. Please see the direct claim comparison below.   

Instant application, claim 1
Application 16/234217,  Claims 1, 4 and 17
a device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to:
A device comprising storage coupled to processing circuitry, the processing circuitry configured to:
send a trigger frame to one or more initiator devices to solicit uplink sounding null data packet (NDP) feedbacks
send a trigger frame to a group of station devices, 
uplink sounding NDP frames
identify a first HE trigger-based (TB) NDP feedback received from a first initiator device, wherein the HE TB NDP feedback comprises a first packet extension field and does not contain a data field, wherein the HE TB NDP has a supported HE-LTF mode of 2x HE-LTF with a 1.6 microseconds guard interval duration; and
identify a HE trigger-based (TB) null data packet (NDP) received from the first station device, wherein the HE TB NDP comprises a first packet extension field, wherein the HE TB NDP is associated with the HE- LTF mode and the guard interval duration, wherein the HE-LTF has a size of 8 microseconds per HE-LTF symbol while using a 2x HE-LTF mode, wherein the HE-SIG-A field has its first bit (BO) set to 0, without a data field, the guard interval is 1.6 microseconds
send a null data packet announcement (NDPA) to the one or more initiator devices.
cause to send a downlink NDP, wherein the downlink NDP comprises a second packet extension field and is associated with the HE-LTF mode and the guard interval duration.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aster (US 20180205441) in view of Chun (US 20190165883).

Regarding claim 1, Aster discloses a device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: 
send a trigger frame to one or more initiator devices to solicit uplink sounding null data packet (NDP) feedbacks (figs. 4 and 11, [0053][0070-73]; step 1102, transmit a trigger frame to one or more stations to solicit sounding feedback, comprising a request for feedback from each station of the set of stations),
identify a first HE trigger-based (TB) NDP feedback received from a first initiator device, wherein the HE TB NDP feedback comprises a first packet extension field and does not contain a data field ([0041][0053][0073-75], figs. 4, 11, receive a short feedback in a response to the trigger frame (or trigger-based) from at least one station; the NDP feedback is transmitted in LTF, that is associated with the HE-LTF. The short response has no data, it is a NDP, a response or feedback has many fields such as HE-SIG-A, packet extension field); and 
send a null data packet announcement (NDPA) to the one or more initiator devices (fig. 11, 1106, 1112, transmit downlink data to a transmit a block ack in response to the uplink data).
Aster does not explicitly disclose wherein the HE TB NDP has a supported HE-LTF mode of 2x HE-LTF with a 1.6 microseconds guard interval duration.
Chun discloses wherein the HE TB NDP has a supported HE-LTF mode of 2x HE-LTF with a 1.6 microseconds guard interval duration and does not contain a data field (Chun, fig. 17, Table 2-3,  [0135-137], the PE field is located at the end of the NDP, next to HE-LTF with 4 microseconds duration, without data field. The HE-LTF has a size of 8 microseconds (6.4+1.6=8, with Guard Interval (GI) being 1.6 us)).
Chun also discloses send a null data packet announcement (NDPA) to the one or more initiator devices (Chun, [0008][0090], the AP may transmit an NDP-A (NDP Announcement) frame).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of AP-device communication as given by Aster with the teachings of efficient NDP operation given by Chun. The motivation for doing so would have been to be compliance with the standard and to minimize signaling overhead (Chun, [0023]).
Claims 6, 10, 15 and 17 are rejected same as claim 1 noting that Aster and Chun disclose a computer readable medium and the communication with multiple nodes (Aster, fig. 1, [0104]).

Regarding claim 2, Aster and Chun disclose the device of claim 1, wherein the NDPA is followed by one or more downlink NDPs to the one or more initiator devices (Chun, [0095], AP that has transmitted the NDP-A frame transmits the NDP frame to one or more STAs on the basis of the NDP-A frame information). The motivation of the combinations same as in claim 1.
Claims 11 and 18 are rejected same as claim 2. 

Regarding claim 4, Aster and Chun disclose the device of claim 2, wherein the NDPA is sent after a passage of a short inter-frame space (SIFS) from receiving a last NDP from the one or more initiator devices (Chun, figs. 9 and 13,  the combination of figs 9 and 13 indicates that a second NDPA is transmitted after the SIFS after receiving a last  NDP). The motivation of the combinations same as in claim 1.
	Claim 20 is  rejected same as claim 4.
Regarding claim 5, Aster and Chun disclose the device of claim 2, wherein the HE TB NDP only supports the HE-LTF mode of 2x HE-LTF with the 1.6 microseconds guard interval duration (Chun, [0135], it is assumed that 2x HE-LTF with a guard interval of 1.6 us is  used as a necessary mode, that is,  the HE TB NDP may only support the HE-LTF mode of 2x HE-LTF with the 1.6 microseconds guard interval). The motivation of the combinations same as in claim 1.
          Claim 14 is rejected same as claim 5.

Regarding claim 8, Aster and Chun disclose the device of claim 1, further comprising a transceiver configured to transmit and receive wireless signals (fig. 12, transmit and receive signals).

Regarding claim 9, Aster and Chun disclose the device of claim 8, further comprising an antenna coupled to the transceiver to cause to send the trigger frame (fig. 12, [0084], transmit trigger frame).


  Claims 3, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aster in view of Chun further in view of Segev (WO 2018102247).
Regarding claim 3, Aster and Chun disclose the device of claim 2, wherein the one or more downlink NDPs are followed by a measurement report frame sent to the one or more initiator devices.
Segev discloses   the one or more downlink NDPs are followed by a measurement report frame sent to the one or more initiator devices (Segev, [0202], transmission of a second DL NDP from device 140 to device 102, and transmission from device 140 to device 102 of the measurement report including the one or more measurement values).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of AP-device communication as given by Aster with the teachings given by Segev. The motivation for doing so would have been to provide a method that devices may be configured to provide one or more benefits, to provide one or more advantages and/or to solve one or more of the problems (Segev, [0135]).
Claims 12 and 19 are rejected same as claim 3.


  Claims 7 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Aster in view of Chun further in view of Kim (US 20180220357).
Regarding claim 7, Aster and Chun disclose the device of claim 1, wherein the first packet extension field is 4 microseconds (Chun, fig. 17), wherein the HE TB NDP further comprises a first sounding HE short training field (HE-STF) (Chun, figs. 14-16),
 Aster does not explicitly disclose the first sounding HE-STF included in the HE TB NDP has a duration of 8 microseconds for sounding.
Kim discloses the first sounding HE-STF included in the HE TB NDP has a duration of 8 microseconds for sounding (Kim, Table 4, HE-STF 8 us).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of AP-device communication as given by Aster with the teachings given by Kim. The motivation for doing so would have been to a method of a channel access based on EIFS operation in a wireless LAN system supporting multi-user transmission and apparatus (Kim, [0002]).
Claim 16 is rejected same as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474